MOSK, J., Dissenting.
I respectfully dissent.
I believe the ordinance is ambiguous. It states, “No person shall be elected as a member of the city council for more than two four-year terms . . . .” (Malibu Mun. Code, § 2.08.040.)
The ordinance can be read to prohibit a person from being elected to three four-years terms—i.e., one four-year term more than the limit of the number of two four-year terms. On the other hand, the ordinance also can be interpreted reasonably to preclude a person from being elected for anything *878more than the two four-year terms—i.e., the person cannot be elected for a 17-month term and two four-year terms because that would mean being elected for “more than two four-year terms.”
“A statute is regarded as ambiguous if it is capable of two constructions, both of which are reasonable.” (Hughes v. Board of Architectural Examiners (1998) 17 Cal.4th 763, 776 [72 Cal.Rptr.2d 624, 952 P2d 641].) Accordingly, “it is appropriate to consider indicia of the voters’ intent other than the language of the provision itself.” (Kennedy Wholesale, Inc. v. State Bd. Of Equalization (1991) 53 Cal.3d 245, 250 [279 Cal.Rptr. 325, 806 P.2d 1360]; see People v. Rizo (2000) 22 Cal.4th 681, 685 [94 Cal.Rptr.2d 375, 996 P.2d 27].) “[0]ur primary purpose is to ascertain and effectuate the intent of the voters who passed the [ordinance].” (In re Littlefield (1993) 5 Cal.4th 122, 130 [19 Cal.Rptr.2d 248, 851 P.2d 42]; accord, People v. Briceno (2004) 34 Cal.4th 451, 459 [20 Cal.Rptr.3d 418, 99 P.3d 1007].) “The rule that the ballot pamphlet is an important aid in determining the intent of the voters in adopting a constitutional amendment or statute is too well settled to require extensive citation of authority.” (Lungren v. Deukmejian (1988) 45 Cal.3d 727, 740, fn. 14 [248 Cal.Rptr. 115, 755 P.2d 299]; see People v. Briceno, supra, 34 Cal.4th at p. 459.)
Here, the ballot pamphlet demonstrates that the voters’ intent was to preclude someone from running for a second four-year term if he or she had, prior to that four-year term, been elected for a term of less than four years. Thus, the voter information pamphlet distributed to the voters in connection with the election provided as follows: “ ‘If this ballot measure is approved by the voters, it will prevent future members of the Malibu City Council from serving more than two terms of office. A term of office under the ordinance that would be enacted by this measure is either a full four year term, or any part of a four year term, [f] Thus, a person who serves two terms will not be eligible to run for a third term. A council member who is elected or appointed to serve less than four years of a term will only be eligible to serve one other term.’ ” (Underscoring added.)
Although there is reference to an appointed member, which is not covered by real party in interest’s interpretation, overall, the ballot pamphlet reflects that the ordinance prevents one who has been elected for a partial term and a full four-year term from being elected for another four-year term.
Even if the council’s intent is relevant (see Hodges v. Superior Court (1999) 21 Cal.4th 109, 118, fn. 6 [86 Cal.Rptr.2d 884, 980 P.2d 433]; see also C-Y Development Co. v. City of Redlands (1982) 137 Cal.App.3d 926, 932 [187 Cal.Rptr. 370] [views of individual drafters not considered]), the material reflecting the council’s deliberations appears inconclusive.
*879Regardless of the merits of limiting the voters’ right to elect a person (see Legislature v. Eu (1991) 54 Cal.3d 492, 542 [286 Cal.Rptr. 283, 816 P.2d 1309] (conc. & dis. opn. of Mosk, J.), I believe we must here follow the voters’ intent in enacting the ordinance.
Accordingly, I would affirm the trial court’s judgment granting a petition for writ of mandate compelling respondents to refrain from placing the name of the real party in interest on the ballot as a candidate for reelection to the Malibu City Council at the April 11, 2006, municipal election.
On February 9, 2006, the opinion was modified to read as printed above. The petition of real parties in interest for review by the Supreme Court was denied March 1, 2006, S141239. Chin, J., and Moreno, J., were of the opinion that the petition should be granted.